Citation Nr: 0417730	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
rating decision of the VA Regional Office (RO) in Huntington, 
West Virginia that denied service connection for PTSD.  

A videoconference hearing was conducted before the 
undersigned Veteran Law Judge in February 2004.  The 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


INTRODUCTION

The veteran maintains that he has PTSD, which resulted from 
being bitten by a snake in 1966.  This injury is documented 
in his service medical records.  Additionally, PTSD was 
diagnosed at a VA outpatient clinic in 2001.  As such, the 
Board is of the opinion that a VA psychiatric examination is 
warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for his psychiatric disorder 
not previously submitted.

2.  A VA examination should be performed 
by a psychiatrist in order to determine 
the etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that the veteran's 
stressor of being bitten by a snake in 
December 1966 is verified.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether there is 
a link between the PTSD and the inservice 
stressor.  If other psychiatric disorders 
are diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the diagnosed 
psychiatric disorder(s) are related to 
service or any incident therein.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




